Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 05, 2017

The Court of Appeals hereby passes the following order:

A18A0488. STEPHEN PATRICK YANCEY v. FEDERAL NATIONAL
    MORTGAGE ASSOCIATION A/K/A FANNIE MAE.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling, Defendant Stephen Patrick Yancey appealed to the state court,
which also ruled in the plaintiff’s favor. The state court issued the plaintiff a writ of
possession on July 30, 2013. Since then, Yancey has filed a number of pro se
pleadings in the state court. On June 1, 2017, the state court entered an order denying
Yancey’s request to remove the case to federal court. Yancey then filed this direct
appeal.
      Pretermitting whether the trial court’s order is subject to appellate review, we
lack jurisdiction to consider this case on direct appeal. Because the order at issue is
a de novo ruling on appeal from a magistrate court decision, Yancey was required to
follow the discretionary appeal procedures to obtain review before this Court. See
OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East, 216 Ga. App. 82 (453
SE2d 119) (1995). Accordingly, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          12/05/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.